Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 10, 11, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 20120147208 A1) hereafter referred to as Otsuka in view of Itoi et al. (US 20080185603 A1) hereafter referred to as Itoi.
In regard to claim 1 Otsuka teaches an imaging element [see Fig. 1 see title], comprising:
outside the active pixel region 24”], 
 an effective pixel region [see paragraph 0067 “a pixel region 23 where a plurality of pixels 26 including photodiodes PD which are photoelectric conversion units and a plurality of pixel transistors are arranged in a two-dimensional manner on a thinned, for example, silicon semiconductor substrate 22”] in which a plurality of pixels is disposed in a matrix, so as to cover [see Fig. 1] a semiconductor substrate ;
a microlens layer provided as an upper layer [“on-chip micro lenses (hereinafter, referred to as micro lenses) 37”] than the first light absorbing film and having a microlens formed so as to condense light [it is a lens, see paragraph 0086 “the micro lenses 37 are formed on the entire surface of the active pixel region 24 and the optical black region 25 via the planarization film 36” “internal light collecting body”] for each of the pixels in the effective pixel region.
Otsuka does not show a plan or top view so Otsuka does not state “the effective pixel peripheral region being provided so as to enclose an outer side of ”, however it is noted that this is what “outside the active pixel region 24” suggests when applied to the entire “active pixel region 24”.
Otsuka does not teach a second light absorbing film provided as an upper layer than the microlens layer and formed in the effective pixel peripheral region.
See Itoi Figs. 1, 2A, 2B, 11, 12, 13, see paragraph 0060-0082 “solid-state image element 11a” “an imaging region 16a (an example of light receiving regions) formed in the vicinity of the center, and a peripheral circuit region 22 located around the imaging region 16a are provided” “transparent member 
Thus it would be obvious to modify Otsuka to include Itoi teachings such as light-transmitting adhesive 13, transparent member 12 and molding resin 14 i.e.  to include “the effective pixel peripheral region being provided so as to enclose an outer side of ” and to include a second light absorbing film provided as an upper layer than the microlens layer and formed in the effective pixel peripheral region.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to provide optical black region outside all the active pixel region 24 to best obtain obtain optical black level for best results and to provide high transmittance of light in central imaging region by transparent member protected by dark molding resin 14 with pigment such as carbon black in the peripheral region .
In regard to claim 2 Otsuka and Itoi as combined teaches further comprising: a reflection preventing film [see combination Itoi “realize a transmittance of at least 90% to incident light”] formed 
In regard to claim 3 Otsuka and Itoi as combined teaches wherein the effective pixel peripheral region includes an OPB (Optical Black) region [see Otsuka “so-called optical black region 25, which is a pixel region used as a reference of an optical black level outside the active pixel region 24” see combination] in which a photodiode [see Otsuka Fig. 1 “photodiodes PD ”] for outputting a pixel signal for defining a level of a black color that becomes a reference when an image is to be generated is disposed.
In regard to claim 4 Otsuka and Itoi as combined teaches wherein the first light absorbing film [see Otsuka paragraph 0074 “anti-flare layer 44 may use, for example, a photosensitive film (for example, only a blue filter, or a combination of red, green, and blue filters) such as the color filter in the active pixel region 24, a photosensitive carbon black film, a photosensitive titanium black film, or the like”] and the second light absorbing film [see combination see Itoi “carbon black as a pigment” ] are formed from a material in which at least one of pigments of red, green, blue, yellow, cyan, magenta, gray, and black is internally added.
In regard to claim 5 Otsuka and Itoi as combined teaches  wherein an edge portion of the second light absorbing film is formed in such a shape [see combination, see Itoi Fig. 13] as to have an angular portion as viewed in cross section.
In regard to claim 8 Otsuka and Itoi as combined teaches wherein a filter [see Otsuka Fig. 1 see paragraph 0070 “on-chip color filters (hereinafter, referred to as color filters) 35”] that transmits light of a color corresponding to each of the pixels is disposed in the effective pixel region in a layer same [see Otsuka Fig. 1 under 36 see paragraph 0085 “the color filters 35 are formed on the planarization film 40 in the active pixel region 24, and the anti-flare layer 44 is formed on the first refractive index layer 42 in the optical black region 25” “simultaneously formed”] as that of the first light absorbing film, and a 
In regard to claim 12 Otsuka and Itoi as combined teaches [see Otsuka paragraph 0091 “thus it is possible to form the anti-flare layer 44 having high reliability.  Therefore, it is possible to provide a rear surface irradiation type CMOS solid-state imaging device with high image quality”] wherein the second light absorbing film is formed so as to cover a semiconductor element mounted on the semiconductor substrate in the effective pixel peripheral region.
In regard to claim 13 Otsuka and Itoi as combined teaches wherein the second light absorbing film is formed so as to include side faces [see combination Itoi see Ito 14 has side faces and covers all of the optical black region 25] and cover an overall area of the semiconductor element.

Claim 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka and Itoi as combined and further in view of Furuta (US 20140367817 A1)
In regard to claim 6 Otsuka and Itoi as combined does not specifically teach wherein a plurality of the microlenses formed by an etching method is provided on the microlens layer.
See Furuta paragraph 0097 “the microlens 17 corresponding to each of the photoelectric conversion elements 11 is formed on the sealing layer 16.  This microlens 17 is formed from a transparent inorganic or organic material.  This microlens 17 may be formed by patterning the resin and then heating the patterned resin to reflow the resin, or may be formed by transfer etching with the use of a mask-shaped resist pattern”.
Thus it would be obvious to modify Otsuka to include etching to form lens i.e. to include wherein a plurality of the microlenses formed by an etching method is provided on the microlens layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that method of Furuta  is known to give good results to form the lens.

See Furuta paragraph 0097 “the microlens 17 corresponding to each of the photoelectric conversion elements 11 is formed on the sealing layer 16.  This microlens 17 is formed from a transparent inorganic or organic material.  This microlens 17 may be formed by patterning the resin and then heating the patterned resin to reflow the resin, or may be formed by transfer etching with the use of a mask-shaped resist pattern”.
Thus it would be obvious to modify Otsuka to include reflow to form lens  i.e. to include wherein a plurality of the microlenses formed by a heat reflow method is provided on the microlens layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that method of Furuta  is known to give good results to form the lens.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka and Itoi as combined and further in view of Yokogawa (US 20140253756 A1)
In regard to claim 9 Otsuka and Itoi as combined does not specifically teach wherein a plurality of the pixels provided in the effective pixel region receives light in all wavelength range.
See Otsuka Fig. 1  see paragraph 0085 “the color filters 35 are formed on the planarization film 40 in the active pixel region 24, and the anti-flare layer 44 is formed on the first refractive index layer 42 in the optical black region 25” “simultaneously formed”.
See Yokogawa teaches use of white sub-pixel see paragraph 0075-0078 “the direction and the intensity of polarization components of light that is incident on the blue display sub-pixel region B are corrected based on the light intensity I.sub.PL-max and the light intensity I.sub.PL-min derived from the white display sub-pixel regions W located in the vicinity of the blue display sub-pixel region B”.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to correct the color subpixels using white subpixel information.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Itoi .
In regard to claim 15 Otsuka teaches a  fabrication method [see Fig. 1 see title],  comprising the steps of:
forming a first light absorbing film [see paragraph 0074 “anti-flare layer 44 may use, for example, a photosensitive film (for example, only a blue filter, or a combination of red, green, and blue filters) such as the color filter in the active pixel region 24, a photosensitive carbon black film, a photosensitive titanium black film, or the like”] in an effective pixel peripheral region [25 “pixel region 23 includes an active pixel region 24, and a so-called optical black region 25, which is a pixel region used as a reference of an optical black level outside the active pixel region 24”], 
 an effective pixel region [see paragraph 0067 “a pixel region 23 where a plurality of pixels 26 including photodiodes PD which are photoelectric conversion units and a plurality of pixel transistors are arranged in a two-dimensional manner on a thinned, for example, silicon semiconductor substrate 22”] in which a plurality of pixels is disposed in a matrix, so as to cover [see Fig. 1] a semiconductor substrate;
forming, in a microlens layer provided as an upper layer [“on-chip micro lenses (hereinafter, referred to as micro lenses) 37”] than the first light absorbing film, a microlens for condensing light [it is a lens, see paragraph 0086 “the micro lenses 37 are formed on the entire surface of the active pixel region 24 and the optical black region 25 via the planarization film 36” “internal light collecting body”] for each of the pixels in the effective pixel region.

Otsuka does not teach forming a second light absorbing film provided as an upper layer than the microlens layer in the effective pixel peripheral region.
See Itoi Figs. 1, 2A, 2B, 11, 12, 13, see paragraph 0060-0082 “solid-state image element 11a” “an imaging region 16a (an example of light receiving regions) formed in the vicinity of the center, and a peripheral circuit region 22 located around the imaging region 16a are provided” “transparent member 12 is adhered onto the major surface of the solid-state image element ha using a light transmitting adhesive” “realize a transmittance of at least 90% to incident light” “molding resin 14 coats the side surfaces of the transparent member 12, and the major surface (upper surface) of the solid-state image element 11a excluding the region coated with the transparent member 12” “carbon black as a pigment” “peripheral circuit region 22 can be protected by the molding resin 14” “light-transmitting adhesive 13 is an optical light-transmitting adhesive used when the transparent member 12 is adhered on the imaging region 16a, and may be, for example, an acrylic resin, an epoxy resin with resin composition having no absorption edge within the wavelength range of visible light, or a polyimide resin” “Although embodiments using an epoxy resin as the material for the molding resin 14 are described here, biphenyl resins or silicone resins may also be used” “A plurality of electrodes for external connection 15 are provided on a back surface opposite to the major surface of the solid-state image element 11a. The electrodes for external connection 15 are electrically connected to the element electrodes 18 via penetration electrodes 19 formed on a semiconductor substrate 20”.
Thus it would be obvious to modify Otsuka to include Itoi teachings such as light-transmitting adhesive 13, transparent member 12 and molding resin 14 i.e.  to include “the effective pixel peripheral 
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to provide optical black region outside all the active pixel region 24 to best obtain obtain optical black level for best results and to provide high transmittance of light in central imaging region by transparent member protected by dark molding resin 14 with pigment such as carbon black in the peripheral region.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Itoi .
In regard to claim 16 Otsuka teaches electronic equipment [see Fig. 1 see title, see paragraph 0067, 0217 “The solid-state imaging device according to the embodiments of the present disclosure is applicable to electronic apparatuses such as, for example, a camera system such as a digital camera or a video camera, a mobile phone having an imaging function, or other apparatuses having an imaging function”], comprising: 
an imaging element [“FIG. 1 shows a solid-state imaging device”] including a first light absorbing film [see paragraph 0074 “anti-flare layer 44 may use, for example, a photosensitive film (for example, only a blue filter, or a combination of red, green, and blue filters) such as the color filter in the active pixel region 24, a photosensitive carbon black film, a photosensitive titanium black film, or the like”]  formed in an effective pixel peripheral region [25 “pixel region 23 includes an active pixel region 24, and a so-called optical black region 25, which is a pixel region used as a reference of an optical black level outside the active pixel region 24”],  
 an effective pixel region [see paragraph 0067 “a pixel region 23 where a plurality of pixels 26 including photodiodes PD which are photoelectric conversion units and a plurality of pixel transistors are 
a microlens layer provided as an upper layer [“on-chip micro lenses (hereinafter, referred to as micro lenses) 37”] than the first light absorbing film and having a microlens formed so as to condense light [it is a lens, see paragraph 0086 “the micro lenses 37 are formed on the entire surface of the active pixel region 24 and the optical black region 25 via the planarization film 36” “internal light collecting body”] for each of the pixels in the effective pixel region.
Otsuka does not show a plan or top view so Otsuka does not state “the effective pixel peripheral region being provided so as to enclose an outer side of”
Otsuka does not teach a second light absorbing film provided as an upper layer than the microlens layer and formed in the effective pixel peripheral region.
See Itoi Figs. 1, 2A, 2B, 11, 12, 13, see paragraph 0060-0082 “solid-state image element 11a” “an imaging region 16a (an example of light receiving regions) formed in the vicinity of the center, and a peripheral circuit region 22 located around the imaging region 16a are provided” “transparent member 12 is adhered onto the major surface of the solid-state image element ha using a light transmitting adhesive” “realize a transmittance of at least 90% to incident light” “molding resin 14 coats the side surfaces of the transparent member 12, and the major surface (upper surface) of the solid-state image element 11a excluding the region coated with the transparent member 12” “carbon black as a pigment” “peripheral circuit region 22 can be protected by the molding resin 14” “light-transmitting adhesive 13 is an optical light-transmitting adhesive used when the transparent member 12 is adhered on the imaging region 16a, and may be, for example, an acrylic resin, an epoxy resin with resin composition having no absorption edge within the wavelength range of visible light, or a polyimide resin” “Although embodiments using an epoxy resin as the material for the molding resin 14 are described here, biphenyl resins or silicone resins may also be used” “A plurality of electrodes for external connection 15 are 
Thus it would be obvious to modify Otsuka to include Itoi teachings such as light-transmitting adhesive 13, transparent member 12 and molding resin 14 i.e.  to include “the effective pixel peripheral region being provided so as to enclose an outer side of” and a second light absorbing film provided as an upper layer than the microlens layer and formed in the effective pixel peripheral region.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to provide optical black region outside all the active pixel region 24 to best obtain obtain optical black level for best results and to provide high transmittance of light in central imaging region by transparent member protected by dark molding resin 14 with pigment such as carbon black in the peripheral region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818